USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 1 of 9


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       CASE NO.: 1:17-CR-57-HAB
                                               )
WILLIAM MCCLOUD                                )

                                     OPINION AND ORDER

       William McCloud (“the Defendant”) filed a motion seeking compassionate release under

18 U.S.C. § 3582(c)(1)(A) (ECF No. 65) along with a request for a hearing (ECF No. 67). Pursuant

to this Court’s General Order 2020-11, the Court referred his motion to the Northern District of Indiana

Federal Community Defenders, Inc. (“FCD”) for it to consider representing the Defendant with respect to

his motion. (ECF No. 66). The FCD appeared (ECF No. 69) and filed a Motion for Compassionate Release

on the Defendant’s behalf. (ECF No. 71). The Government filed its response to the Motion on August

5, 2020. (ECF No. 73). The Defendant did not reply. For the following reasons, the Defendant’s

Motion will be DENIED.

                                PROCEDURAL BACKGROUND

       On November 17, 2017, McCloud was charged in a five count Indictment with maintaining

a dwelling with the purpose of distributing controlled substance (Count 1); controlling a building

for the purpose of distributing a controlled substance (Count 2); possessing with intent to distribute

28g or more of cocaine base (Count 3), possessing a firearm in furtherance of a drug trafficking

crime (Count 4), and possession of a firearm by a felon (Count 5). Following the Defendant’s

guilty plea to Counts 3 and 4, he was sentenced to a term of 120 months imprisonment with four

years of supervised release to follow. The remaining counts were dismissed at sentencing.
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 2 of 9


       The Defendant’s charges stemmed from a drug trafficking investigation in Fort Wayne. A

confidential informant working with the Fort Wayne Police Department made two controlled

purchases of crack cocaine from the Defendant. Officers then obtained a search warrant for the

Defendant’s residence and found approximately 38.5g of crack cocaine, 11.4g of cocaine, a loaded

9mm pistol and an unloaded .32 caliber revolver. (Presentence Report ¶¶s 10–14, ECF No. 59).

The drugs were packaged in over 150 smaller packets for distribution. (Id. at ¶13).

       The Defendant is currently housed at the Federal Medical Facility in Lexington, Kentucky

with an anticipated release date in May 2026.

                                          DISCUSSION

       The Defendant’s Motion requests compassionate release. Generally, a court is statutorily

prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. § 3582(c). A

handful of statutory exceptions exist, however, one of which allows a court to grant an inmate

compassionate release if the inmate meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A).

Under this provision, a court may not modify a term of imprisonment except that –

       (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
       that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).



                                                  2
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 3 of 9


        The Government concedes that the Defendant has exhausted his administrative remedies

at his facility and that his motion is properly before the Court. Thus, the Court turns to the

substance of the Defendant’s request, his contention that he has demonstrated “extraordinary and

compelling reasons” for his release.

        The Defendant asserts that he should be released from custody due to his age and medical

infirmities that increase his risk of serious complications from COVID-19. The Defendant is 70

years old and is an insulin dependent, type II diabetic with diabetic neuropathy. He also suffers

from chronic kidney disease, is obese, and has been diagnosed with hypertension and high

cholesterol. The Defendant takes a number of medications for his various conditions, which he

details in his filing.

        Congress did not define “extraordinary and compelling reasons” in the statute, instead

delegating the matter to the Sentencing Commission to promulgate a policy statement that

"describe[s] what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples." 28 U.S.C. § 994(t).

The policy statement, contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and

the accompanying Application Notes, in line with the statutory directive in § 3582(c)(1)(A),

requires a court to make several findings.

        First, the court must address whether "[e]xtraordinary and compelling reasons warrant the

reduction" and whether the reduction is otherwise "consistent with this policy statement." U.S.S.G.

§ 1B1.13(1)(A), (3). To this end, a court is to consider the medical condition of the defendant, his

age, his family circumstances, and whether there exists in the defendant’s case an extraordinary or

compelling reason “other than or in combination with” the other reasons described in the

Application Notes. U.S.S.G. § 1B1.13, Application Notes 1(A)–(D). Second, the Court must



                                                 3
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 4 of 9


determine whether the Defendant is "a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

       Additionally, when the Defendant moves for a reduction based on COVID-19, Courts have

also considered: (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of COVID-

19, and (3) the extent that the defendant’s release would mitigate or aggravate the COVID-19

pandemic. See United States v. Council, No. 1:14-CR-14-5-TLS-SLC, 2020 WL 3097461, at *4

(N.D. Ind. June 11, 2020); United States v. Barrett, No. 2:17-CR-1, 2020 WL 3264112, at *3 (N.D.

Ind. June 17, 2020); see also United States v. Davis, No. 2:19-CR-74-3, 2020 WL 1951652, at *1–

2 (N.D. Ind. Apr. 23, 2020) (applying similar factors to consider whether there was a “compelling

reason” for pretrial release due to the COVID-19 pandemic). In the context of the COVID-19

pandemic, “§ 3582(c)(1)(A) contemplates a sentence reduction for specific individuals based on

the individuals’ particular circumstances of where he is housed and his personal health conditions.”

See Council, 2020 WL 3097461, at *5; United States v. Melgarejo, No. 12-cr-20050, 2020 WL

2395982, at *3 (C.D.Ill. May 12, 2020).

       Ultimately, however, it is Defendant's burden to establish that a “compassionate release”

is warranted under the statute. United States v. Wesley, 2020 WL 3868901, *1 (D. Kan. July 9,

2020); see also United States v. Bright, 2020 WL 473323, at *1 (“extraordinary and compelling”

imposes a heavy burden on a defendant seeking relief under Section 3582(c)(1)(A)).

       In this case, the Defendant makes a compelling case that his medical conditions qualify as

“compelling and extraordinary” under the commentary to section 1B1.13. Under that commentary,

a Defendant must demonstrate either that he is suffering from a terminal illness under (A)(i); or



                                                 4
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 5 of 9


that he has (1) a serious physical or medical condition, (2) a serious functional or cognitive

impairment, or is (3) experiencing deteriorating physical or mental health because of the aging

process. If relying on 1(A)(ii), a Defendant must also show that the medical condition

“substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G. 1B1.13.

       The Center for Disease Control (“CDC”) recognizes not only the Defendant’s age but also

his chronic kidney disease, diabetes, and obesity as comorbidities that increase the risk of serious

injury or death from COVID-19. See People Who Are At Increased Risk for Severe Illness, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last September 8, 2020). The CDC further recognizes the Defendant’s hypertension as a

comorbidity that might increase the risk of severe illness from COVID-19. The Defendant’s

medical records clearly support his assertions that he has been diagnosed with these conditions

and is currently being treated for them. Additionally, the Government concedes that the

Defendant’s medical records indicate that he suffers from a myriad of serious health conditions.

Thus, the Court concludes that the Defendant has met his burden of identifying medical conditions

increasing his risks of serious illness should he contract COVID-19. See United States v. Harris,

No. 06-CR-30058, 2020 WL 3483559, at *3 (C.D. Ill. June 26, 2020) (“[H]aving chronic kidney

disease of any stage increases the risk of severe illness from COVID.”); United States v.

Somerville, ––– F. Supp. 3d ––––, 2020 WL 2781585, at *8 (W.D. Pa. May 29, 2020)

(“[H]ypertension and obesity have proven to be the most common comorbidities associated with

increased risk of infection, grave illness, and death due to COVID-19.”) (internal quotations

omitted) (collecting cases).




                                                 5
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 6 of 9


       But, the “extraordinary and compelling” analysis does not end there. The Commentary to

§ 1B1.13(1)(A)(ii) requires the Defendant to also demonstrate that his medical conditions

“substantially diminish” his ability to provide self-care within the environment of a correctional

facility and that his medical conditions be of such a nature that “he or she is not expected to

recover.”

       Arguably, the Defendant’s medical records support the position that he is suffering from

medical conditions from which he is not expected to recover. Defendant states that his chronic

kidney disease has been at “stage 3 for a long period of time” and there is nothing to suggest that

his insulin dependence will improve over time. However, the Defendant has not argued that he is

inhibited from providing “self-care” inside FMC Lexington. Nor has the Defendant demonstrated

that his medical conditions are difficult to manage or that the BOP is unable to provide appropriate

medical care for him. All the medical evidence indicates that the Defendant is receiving both the

attention and care required for someone with his various ailments. Thus, while the Court is

sympathetic that the Defendant is of an advanced age with many serious ailments, the Defendant

has not met his burden of proving “extraordinary and compelling” circumstances. See United

States v. Martin, No. 8:10-CR-305-T-33AEP, 2020 WL 5369083, at *2 (M.D. Fla. Sept. 8, 2020)

(defendant positive with COVID-19 and hypertension did not sufficiently demonstrate that his

medical condition substantially diminished his ability to care for himself in the facility); United

States v. Thomas, 2020 WL 5235672 (E.D. Cal. Sept. 2, 2020)(evaluating inmate at FMC

Lexington with leukemia and determining that while leukemia is a serious medical condition,

Defendant did not meet his burden of demonstrating that he is prohibited from providing self-care

inside the facility); United States v. Young, No. 18-196(2)(DWF/KMM), 2020 WL 5350295 (Sept.

4, 2020 (“[T]he Statement clearly indicates that compassionate release is warranted only under



                                                 6
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 7 of 9


truly extraordinary and compelling circumstances—namely, medical conditions which diminish

the ability of the defendant to provide self-care in prison and from which he or she is not expected

to recover.”)

        As for the conditions at his facility, FMC Lexington has recorded a fair number of COVID-

19 cases since the pandemic began. The BOP website currently shows 212 recovered inmates, 13

recovered staff, and 8 inmate deaths. However, against that backdrop, there is currently only one

positive inmate as of the date of this Order. https://www.bop.gov/coronavirus/ (last visited

September 8, 2020). Thus, it appears that FMC Lexington has been able to manage its positive

cases to avoid widespread infection, limit fatalities and mitigate the effects of the virus within its

walls. See, Melgarejo, , 2020 WL 2395982, at *3 (“[A] prisoner [may] satisfy the extraordinary

and compelling reasons requirement by showing that his particular institution is facing a serious

outbreak of COVID-19 infections, the institution is unable to successfully contain the outbreak,

and his health condition places him at significant risk of complications should he contract the

virus.”).

        The Court must also assess whether the Defendant is a danger to society and whether the

§ 3553(a) factors warrant his release. The Court observes that the Defendant has served slightly

under 36 months of his 120-month term of imprisonment. The Defendant asserts that he is neither

a danger to society nor does he have a likelihood of recidivism due, in part, to his age and medical

conditions. However, the Defendant committed his present offenses at age 67 with many of the

same medical conditions from which he currently suffers. His PSR notes that at the time of his

sentencing he was diabetic, hypertensive, had stage 3 kidney failure, a torn rotator cuff and a

bulging disc in his back. It also details various ailments from prior incarceration at the Indiana




                                                  7
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 8 of 9


Department of Correction. Clearly, neither the Defendant’s age or medical conditions diminished

or deterred him from selling drugs, possessing firearms, and maintaining a drug house.1

         Moreover, Defendant has had a lifetime of criminal involvement involving guns and drugs

along with multiple probation revocations. In 1997, the Defendant was sentenced to 30 years for

Aiding in Dealing in Cocaine within 1000 feet of a school.2 Prior to that conviction, the Defendant

has interactions with law enforcement that date back to 1975 and include the Defendant being shot

during an attempted armed robbery. Over time, the Defendant simply has not been able to conform

his conduct to the law.

         Nonetheless, the Defendant asserts that he did successfully graduate from the Re-Entry

Court program in 2012 and this demonstrates his ability to follow rules and abide by conditions of

release. However, the offense conduct for the present offense demonstrates that although he

completed the Re-Entry Court program the Defendant, when released into the community,

reestablished contacts with individuals he knew to be engaged in illegal activity prior to 2015.

(PSR ¶ 86: “[Defendant] advised that when he was released in 2012, he started hanging out with

previous associates who sold drugs and by 2015, he had reverted to his old lifestyle.”). Thus, this

Court has little trouble concluding that Defendant would return to his criminal lifestyle if released

again.

         In sum, the Court imposed its 120-month sentence to reflect the seriousness of the

Defendant’s offense, promote respect for the law as well as to afford adequate deterrence and to

protect the public from further crimes of the defendant. The nature and circumstances of the


1
 Defendant’s disdain for the law continued even after he was arrested on preliminary state charges in this
matter. In a recorded jail call, the Defendant contacted an individual and instructed her to retrieve drug
proceeds from various locations in the house so that this money could be used to bond him out of jail.
2
  The Defendant served 15 years of this sentence due to good time credit and was released from
incarceration in 2012.

                                                    8
USDC IN/ND case 1:17-cr-00057-HAB-SLC document 74 filed 09/09/20 page 9 of 9


Defendant’s offense, his history of recidivism, and the short portion of the sentence he has served,

all warrant the conclusion that the significant sentence reduction the Defendant seeks would

greatly undermine the above statutory purposes of sentencing.

       This Court does not find extraordinary and compelling circumstances exist for the

Defendant’s release and a reduction of sentence is inconsistent with the § 3553(a) factors,

Defendant does not meet the criteria for compassionate release and his motion is DENIED.

                                         CONCLUSION

       Based on the foregoing, the Defendant’s Motions (ECF Nos. 65, 67, and 71) are DENIED.

So ORDERED on September 9, 2020.


                                              s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 9
